 Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.97 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                        __________________________________

CHELSEY OMILIAN,

      Plaintiff,                             Case No. 1:19-cv-407
                                             Hon. Janet T. Neff
v.

MICHAEL BEDFORD, Van Buren County
Prosecutor, in his individual and
official capacities; SCOTT HERBERT, Police
Chief for the Village of Mattawan in his
individual and official capacities; and
VILLAGE OF MATTAWAN, MICHIGAN,

      Defendant.

                                             Michael S. Bogren
Sarah Riley Howard
                                             Robert A. Callahan
Crystal J. Bultje
                                             Attorneys for Defendant Bedford
Attorneys for Plaintiff
                                             Plunkett Cooney
Pinsky, Smith, Fayette & Kennedy, LLP
                                             950 Trade Centre Way, Suite 310
146 Monroe Center, NW, Suite 805
                                             Kalamazoo, MI 49002
Grand Rapids, MI 49503
                                             (269) 226-8822
(616) 451-8496
                                             mbogren@plunkettcooney.com
showard@psfklaw.com
cbultje@psfklaw.com                          G. Gus Morris
                                             Stacy J. Belisle
                                             Christopher J. Raiti
                                             Attorneys for Def Herbert and Village
                                             McGraw Morris P.C.
                                             2075 W. Big Beaver Road, Ste. 750
                                             Troy, MI 48084
                                             (248) 502-4000
                                             gmorris@mcgrawmorris.com
                                             sbelisle@mcgrawmorris.com
                                             craiti@mcgrawmorris.com


                              JOINT STATUS REPORT

                                        1
 Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.98 Page 2 of 10




      A Rule 16 Scheduling Conference is scheduled for August 21, 2019 at 10 a.m.

before Honorable Janet T. Neff. Appearing as counsel for Plaintiff will be Sarah

Riley Howard, Pinsky, Smith, Fayette & Kennedy, LLP, 805 McKay Tower, Grand

Rapids, MI 49503, for Defendant Bedford will be Michael S. Bogren, and for

Defendants Village and Herbert will be Stacy Belisle.

      1.     Jurisdiction. Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1367.

      2.     Jury or Non-Jury. This case is to be tried before a jury.

      3.     Judicial Availability. The parties do not agree to have a United States

Magistrate Judge conduct any and all further proceedings in this case, including

trial, and to order the entry of final judgment.

      4.     Statement of the Case.

                    (a)    Plaintiff’s statement:

             Plaintiff was previously a police officer for Defendant Village from

      September 11, 2017 until approximately November 16, 2017. During

      Plaintiff’s shift on November 3, 2017, Plaintiff discharged her firearm to an

      attempt to stop an armed and dangerous felon, high on methamphetamines,

      from driving a stolen vehicle, first directly at her and then into a public and

      congested area. Plaintiff reasonably believed that the discharge of the

      firearm was necessary to attempt to prevent the felon’s escape and to protect

      herself and the public from the danger presented. Despite her reasonable

      belief, Defendant Bedford charged Plaintiff with reckless discharged of a
                                      2
Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.99 Page 3 of 10



    firearm. However, several months earlier, Defendant Bedford had reviewed a

    similar situation with a male police officer who had also discharged his

    firearm at a felon who was driving away. Although the felon was not driving

    at the officer nor was he driving onto a public and crowded area, Defendant

    Bedford decided that officer’s decision to discharge his weapon was

    “appropriate,” and he chose not to charge that officer with any criminal

    offense. Defendant Bedford’s decision to charge Plaintiff, while not charging

    the male officer, was selective prosecution, and he intentional discrimination

    against Plaintiff on the basis of her sex.

          During the course of the Michigan State Police investigation into the

    November 3, 2017 incident, Defendant Herbert not only heavily participated

    in the investigation against Plaintiff and mishandled evidence, but he also

    maliciously instituted and continued the criminal proceedings against her,

    thereby committing malicious prosecution. Subsequently, Defendant Village

    discharged Plaintiff, also discriminating against her on account of her gender.

                 (b)    Defendant Bedford’s Statement:

          Defendant Bedford: Mr. Bedford denies the decision to charge the

    plaintiff criminally was in any way motivated by her gender. The decision

    was based solely on the facts presented to Prosecutor’s Office by the

    investigating law enforcement agency. Moreover, Mr. Bedford is entitled to

    dismissal on the basis of absolute prosecutorial immunity.


                                         3
Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.100 Page 4 of 10



                  (c)   Defendant Village of Mattawan’s Statement:

           Plaintiff asserts that Defendant Village of Mattawan violated

     Michigan’s Elliott-Larsen Civil Rights Act (“ELCRA”) when it terminated her

     employment after she discharged her firearm at a fleeing vehicle. Plaintiff

     asserts that the Village’s decision to terminate her employment was

     discriminatory and that the decision to terminate her employment was

     because of her gender. Defendant Village denies that Plaintiff’s gender had

     any bearing on the decision to terminate her employment.         Rather, the

     decision was based solely on the legitimate, non-discriminatory reason that

     she violated the policies of the Village Police Department by discharging her

     weapon at a fleeing vehicle that was driving away from her during a call for a

     stolen vehicle.

           Plaintiff was charged by the county prosecutor with one count of

     misdemeanor reckless discharge of a firearm.        Plaintiff was eventually

     acquitted of the charge but because her conduct was inconsistent with the

     police department’s policies for discharge of a firearm, traffic stop protocol

     and engaging in chases, the Village terminated Plaintiff’s employment.

     Furthermore, Plaintiff was employed with the Village for less than 90 days at

     the time of her termination and was still on probation. Therefore, the Village

     terminated her employment prior to her becoming a non-probationary

     employee subject to coverage of the police officers’ collective bargaining

     agreement.
                                        4
Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.101 Page 5 of 10



                  (d)   Defendant Chief Herbert’s Statement:

           Plaintiff asserts a malicious prosecution claim against Defendant Chief

     Herbert. In order to prevail on a claim for malicious prosecution in violation

     of the Fourth Amendment, Plaintiff must “establish that (1) a criminal

     prosecution was initiated against [her] and [Defendant] made, influenced, or

     participated in the prosecutorial decision; (2) there was no probable cause to

     support the charges; (3) as a result of the legal proceedings, [Plaintiff]

     suffered a deprivation of liberty apart from the initial seizure; and (4) the

     criminal proceedings ended in [Plaintiff’s] favor.” Miller v. Maddox, 866 F.3d

     386, 389 (6th Cir. 2017) (internal quotation marks omitted). However, based

     on her own allegations, there is no evidence or even an indication that Chief

     Herbert had any input into the prosecution. Rather, the prosecutor is solely

     responsible for deciding whether to pursue criminal charges against a

     defendant.   In this matter, upon information and belief, the prosecutor’s

     decision was based only on an investigation report authored by the Michigan

     State Police. Therefore, there is no evidence that Chief Herbert had any

     input into the prosecution.

           Further, Defendant Herbert is entitled to qualified immunity for this

     claim, it was not clearly established on the date of the incident that his

     actions violated Plaintiff's constitutional rights in these particularized

     circumstances.


                                        5
Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.102 Page 6 of 10



      5.     Prospects of Settlement: The status of settlement negotiations is: No

settlement offers have been exchanged at this point.

      6.     Pendent State Claims: This case includes pendent state claims. These

claims are: a violation of ELCRA, MCL 37.2202, and Malicious Prosecution, MCL

600.2907.

      7.     Joinder of Parties and Amendment of Pleadings: The parties expect to

file all motions for joinder of parties to this action and to file all motions to amend

the pleadings by September 2, 2019.

      8.     Disclosures and Exchanges:

             (a)    Fed.R.Civ.P. 26(a)(1) requires initial disclosures, including

             identification of lay witnesses, unless the Court orders otherwise.

             Fed.R.Civ.P. 26(a)(1) disclosures shall be made by September 2, 2019.

             (b)    Plaintiff expects to be able to furnish the names of expert

                    witnesses by November 4, 2019. Defendant expects to be able to

                    furnish the names of expert witnesses by December 2, 2019.

             (c)    It would be advisable in this case to exchange written expert

                    witness reports as contemplated by Federal Rule Civil

                    Procedure 26(a)(2). Reports, if required, should be exchanged

                    according to the following schedule: (1) the expert report of

                    Plaintiff by January 6, 2020, and the expert report of Defendant

                    by February 6, 2020.


                                           6
Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.103 Page 7 of 10



             (d)   The parties have agreed to exchange documents through formal

                   discovery.

      9.     Discovery: The parties believe that all discovery proceedings can be

completed by March 2, 2020.

      The parties recommend the following discovery plan: Interrogatories will be

limited to 25 per side. Requests for Admissions will be limited 25 per side.

Depositions shall be limited to 10 per side. Individual depositions will be limited to

no more than 7 hours each in duration. If any party desires to impose additional

limits or desires relief from these limits, the party will contact the Court with an

appropriate request to modify this order.

      10.    Disclosure or Discovery of Electronically Stored Information: The

parties have discussed the production of electronically stored information and will

continue to confer in a good faith effort to agree upon the most appropriate way to

produce such information.

      11.    Assertion of Claims of Privilege or Work-Product Immunity After

Production: Any documents subject the attorney/client privilege and/or work-

product doctrine that are disclosed to the opposing party shall be immediately

returned to the disclosing party, with or without a request from the disclosing

party. Any such disclosure shall not constitute a waiver. If either party attempts to

use a document which the other party believes to be privileged, the party claiming

privilege or work product immunity shall notify the opposing party that it is

invoking the privilege and/or the work product immunity doctrine and the
                                    7
Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.104 Page 8 of 10



documents shall be immediately returned to the disclosing party.

      12.    Motions: The parties acknowledge that a pre-motion conference is

required before filing any dispositive motion and that no motion papers shall be

filed until the motion has been fully briefed.

      The parties further acknowledge that W.D.Mich.L.Civ.R. 7.1(d) requires the

moving party to ascertain whether the motion will be opposed. All motions shall

affirmatively state the efforts of the moving party to comply with the obligation

created by said Rule 7.1(d).

      The following dispositive motions are contemplated by each party:

      Defendant Bedford will file a Rule 12(c) motion based on absolute

prosecutorial immunity.

      Defendant Village will file a motion for summary judgment based on the lack

of any evidence whatsoever supporting the allegation that the Village’s termination

of Plaintiff was discriminatory in violation of the ELCRA.       Defendant Village’s

motion may additionally include any and all other defenses that support summary

judgment of this claim.

             Defendant Chief Herbert will file a dispositive motion based on

Plaintiff’s failure to assert any element of a malicious prosecution claim against him

and further that the record will not demonstrate such a claim and that qualified

immunity bars this claim.

      13.    Alternative Dispute Resolution: In the interest of conserving judicial

resources, the parties acknowledge that this Court will require the parties to
                                      8
Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.105 Page 9 of 10



participate in some form of Alternative Dispute Resolution (ADR). The parties

recommend that this case be submitted to voluntary facilitative mediation.

      14.    Length of Trial: Counsel estimates that the trial will take

approximately eight days total, allocated as follows: Four days for Plaintiff’s case,

two days for each Defendant’s case.

      15.    Electronic Document Filing System: Counsel understands that W.D.

Mich L. Civ. R. 5.7(a) requires that attorneys file and serve all documents

electronically by means of the Court’s CM/ECF system, unless the attorney has

been specifically exempted by the Court for cause or a particular document is not

eligible for electronic filing under the rule. The parties acknowledge that the Court

expects all counsel to abide by the requirements of this rule.

      16.    Other: Set forth any special characteristics that may warrant extended

discovery, accelerated disposition by motion, or other factors relevant to the case.

      At this time the parties do not believe that this case has any special

characteristics that warrant extended discovery, accelerated disposition, etc.



                                 PINSKY, SMITH, FAYETTE & KENNEDY, LLP
                                 Attorneys for Plaintiff


Dated: August 14, 2019           By: /s/ Sarah R. Howard
                                              Sarah Riley Howard
                                              Crystal J. Bultje
                                              146 Monroe Center, N.W., Suite 805
                                              Grand Rapids, MI 49503
                                              (616) 451-8496
                                              showard@psfklaw.com
                                          9
Case 1:19-cv-00407-JTN-ESC ECF No. 12 filed 08/14/19 PageID.106 Page 10 of 10




                             PUNKETT COONEY
                             Attorneys for the Defendant Bedford


Dated: August 14, 2019       By: /s/ Michael S. Bogren (w/ permission)
                                          Michael S. Bogren
                                          Robert A. Callahan
                                          950 Trade Centre Way, Suite 310
                                          Kalamazoo, MI 49002
                                          (269) 226-8822
                                          mbogren@plunkettcooney.com


                             MCGRAW MORRIS, P.C.
                             Attorneys for the Defendant Herbert and Village


Dated: August 14, 2019       By: /s/ Stacy J. Belisle   (w/ permission)
                                           G. Gus Morris
                                           Stacy J. Belisle
                                           Christopher J. Raiti
                                           2075 W. Big Beaver Road, Ste. 750
                                           Troy, MI 48084
                                           (248) 502-4000
                                           gmorris@mcgrawmorris.com
                                           sbelisle@mcgrawmorris.com
                                           craiti@mcgrawmorris.com




                                     10
